Citation Nr: 1735841	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-48 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from October 1, 2009 to January 7, 2015.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran testified before a Veterans Law Judge in a January 2015 hearing and such hearing transcript is associated with the electronic claims file. In April 2015, the Board remanded the appeal for further development. However, during the pendency of the appeal, the Veterans Law Judge retired.  The Veteran was notified in a June 2017 letter that he was entitled to another hearing before the Board. See 38 C.F.R. § 20.707. The Veteran did not respond to that letter, and as such the Board will continue to adjudicate the claim.

In an August 2017 rating decision, the RO granted an earlier effective date of October 1, 2009 for the grant of individual unemployability and grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35. As these allowances represent total grants as to those issues, these issues are no longer before the Board.  In the same rating decision, the RO increased the Veteran's initial rating from 50 to 70 percent, effective October 1, 2009, and to 100 percent effective January 7, 2015.  As this was not a complete grant of benefits for the period from October 1, 2009 to January 7, 2015, the issue remains on appeal and is discussed below.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1. Prior to November 4, 2010, the Veteran's PTSD did not involve memory issues or hallucinations, and did not cause total occupational and social impairment.

2. From November 4, 2010, the Veteran's PTSD caused total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 70 percent for PTSD prior to November 4, 2010, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an initial 100 percent disability rating for service-connected PTSD from November 4, 2010, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code 9411 and has been assigned a 70 percent rating from October 1, 2009 to January 6, 2015, and a 100 percent rating from January 7, 2015 to the present day. See 38 C.F.R. § 4.130. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran. The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition ("DSM-IV")). GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

Under DSM-IV, a GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5, which does not use GAF scores. As the Veteran's increased rating claim was originally certified to the Board in September 2012, the DSM-5 is not applicable here. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2016).

In October 2009, the Veteran underwent a VA PTSD examination.  At that time, the examiner diagnosed PTSD, chronic; major depressive disorder, severe without psychotic processes, chronic; sedative, hypnotic, or anxiolytic dependence without physiological dependence, in sustained full remission nicotine dependence with physiological dependence. The additional diagnoses were considered secondary to PTSD. She reported experiencing severe nightmares, as well as difficulties falling asleep. She reported very close familial relationships, but not other social relationships or a significant other. She was unemployed, had no hobbies, and watched a lot of television. She also reported a severe decline in attention to her personal appearance.

On examination, the Veteran was found to be appropriately dressed; however, it was noted she wore a coat throughout the interview, and explained this was done to provide more covering. Her speech was spontaneous, clear, and coherent and she was cooperative. No formal thought disorders were noted. She denied suicidal ideation, homicidal ideation, delusions and hallucinations. She was oriented. The Veteran's judgment was reasonable and she exhibited no inappropriate behaviors.  Memory was normal. The examiner noted severe impairment in abstract-thinking.

The examiner concluded that the Veteran experienced severe depression with neglect of personal appearance, motivational disturbance, and apathy. She had difficulty adapting to stressful circumstances and severe impairment of abstract-thinking. She was unable to maintain effective relationships outside of her family. These symptoms resulted in reduced reliability and productivity. The examiner assigned a GAF score of 41. 

In a December 2009 psychiatry note, the Veteran reported she was doing okay; however, in an April 2010 psychiatry note, the Veteran reported increased withdrawal and avoidance. 

In November 2010, the Veteran underwent a VA PTSD examination. At that time, the Veteran reported a worsening of her symptoms. She thought about the rape daily and had nightmares of the rape every night which resulted in her sleeping two to three hours a night. She avoided anything to do with children on television. She reported feeling anxious, nervous, and having panic attacks a couple times a day. She felt very anxious around people and preferred to be alone. She could not maintain a relationship or employment. She was depressed, had decreased energy and interest, and had suicidal ideation. 

On examination, the Veteran was found in sweat clothes and a cap. Her mood was dysthymic and affect tearful. Her thought process was coherent; however, she had auditory and visual hallucinations. She heard her deceased grandmother calling her name and saw things which were not there. She reported fleeting suicidal ideation. She was depressed and anxious. Her immediate memory was one-third after a few minutes, while her recent and remote memory was intact. She showed concentration problems. She was not oriented to the month until given options to correct herself. Her insight and judgment were fairly intact. 

The examiner concluded that the Veteran's symptoms had increased, and contributed to her poor social and psychological functioning. The examiner noted that her current disability level due to her PTSD was severe. Her functional impairment was also noted to be severe and impacted her severely negatively in respect to physical and sedentary employment. The examiner assigned a GAF score of 40 to 45. 

In a February 2011 psychiatric note, the Veteran expressed the desire to receive inpatient care for her PTSD, but felt other issues prevented her from considering the option.

In a January 2012 note, the Veteran reported that she was seeing things.

In March 2012, the Veteran testified before a Decision Review Officer. She reported hypervigilance, irritability, poor concentration, isolating, panic attacks, night sweats, avoidance, unemployment, extremely limited social interaction, and seeing the person that raped her.

In July 2012, the Veteran underwent a VA PTSD examination. At that time, the examiner concluded that the Veteran's level of occupation and social impairment created difficulties in most areas, such as work, school, family relations, judgment, thinking and mood. The Veteran reported anxious and nervous mood. She was distrustful, particularly of men, and had relationship issues. She had difficulty holding a job. Every night she had nightmares of the man who assaulted her. She avoided watching anything related to abuse. She reported anxiety, nervousness, and panic attacks. Panic attacks occurred when she was around people. She denied suicidal or homicidal thoughts. She reported irritability.

On examination, the Veteran was found to be alert and oriented. She presented as a pleasant and interactive individual. Speech and language were normal. Thought processes were coherent. Her thought content was free of delusion and auditory hallucinations; although she did report she would hear her grandmother calling her in the past. She had visual hallucinations of the man who assaulted her. She had short-term memory issues and forgot things. She denied suicidal or homicidal ideation.  Memory, insight, and judgment were noted to be intact. She did not have cognitive dysfunction. 

The examiner concluded that the Veteran's social functioning was impacted by her PTSD in that she had intrusive thoughts, flashbacks, nightmares, anxiety, mood, and irritability issues. The examiner assigned a GAF score of 40. 

In a September 2013 psychiatric note, the Veteran reported a worsening of her PTSD symptoms. Inpatient therapy options were discussed.

In January 2014, the Veteran was admitted for inpatient psychiatric treatment due to suicidal ideation. At admission she was noted to be somnolent, slightly blunted affect, slightly slurred speech, angry, tearful, anxious, and fidgety. She complained of disorientation, but this was not evident on examination. Her judgment and insight were noted as poor. She was very anxious, paced, and was disheveled. She was discharged a few days later when she no longer had suicidal ideation.

Later that month, the Veteran called her social worker very upset and wanted to be admitted inpatient for her PTSD. Efforts were made to try and find a program she wanted to be admitted to, and in February an application for a program was given to the Veteran.

In a November 2014 psychiatric note, the Veteran reported seeing and hearing rats and mice in her bed at night. She said she saw, felt, and heard them speak to her.

Based on this evidence, the Board finds that a rating in excess of 70 percent for PTSD is warranted from November 4, 2010. The symptomology described in her medical record consistently demonstrated issues with memory and hallucinations since the November 2010 VA examination. The Veteran has been awarded a 100 percent disability rating for her PTSD from January 7, 2015, the date that she claimed a worsening of her symptomatology during her Board hearing. The symptomatology contemplated since January 2015 includes memory issues and persistent hallucinations. The VA examiners in November 2010 and July 2012 each found issues with her memory, as well as hallucinations. These additional symptoms, along with her other symptoms of depressed mood, irritability, disturbances of motivation and mood, chronic sleep impairment, impaired abstract thinking, difficulty adapting to stressful circumstances, work, and work-like setting, inability to establish and maintain effective relationships, anxiety, and neglect of personal appearance more nearly approximate the 100 percent rating criteria. The Board finds that the Veteran displayed the level of mental impairment associated with the next higher 100 percent rating, and that her level of social and occupational functional impairment was total.

Prior to November 4, 2010, the Veteran's symptomatology more nearly approximated a 70 percent disability rating. The 100 percent rating criteria provides example features of mental impairment such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. None of these have been reported by the Veteran or noted by clinicians and examiners in the time period on appeal prior to November 4, 2010. Overall, the Veteran was found to be able to fully communicate and displayed no inappropriate behavior. She reported staying home and watching television. Prior to November 4, 2010, the Veteran was not found to have hallucinations or memory issues.  

The Board notes that the record reveals the Veteran displayed some of the criteria for a 100 percent rating prior to November 4, 2010. To that end, it was noted in the October 2009 VA examination that the Veteran had a decline in attention to her personal appearance and grooming was noted as severely impacted. However, she was able to maintain minimum personal hygiene and this did not result in the frequency, duration, and severity so as to render the Veteran totally socially and occupationally impaired.  Indeed, as noted above, the Veteran reported having close relationships with her family at that time.  Overall, the Board finds that the evidence supports a finding that the Veteran's symptoms, as a whole, more closely approximate the criteria for his current disability rating of 70 percent prior to November 4, 2010. 

The Board acknowledges that the Veteran experienced a continuous depression and that it led an inability to maintain effective relationships with others. The current 70 percent rating contemplates such significant mental health symptoms and the associated level of impairment. When considering the weight of the medical assessments, the Board finds that the effect of the symptoms of PTSD on the Veteran's occupational and social impairment is not total. Therefore, a rating in excess of 70 percent for PTSD prior to November 4, 2010, is not warranted.
In addition, the Board further finds that the assigned GAF scores capture the severity of the Veteran's overall disability picture. For the time period on appeal prior to November 4, 2010, the Veteran was assigned GAF scores of 41 and 50. The Board notes that, under DSM-IV, a GAF score in the range of 41 to 50 is assigned when there are serious symptoms such as suicidal ideation, or any serious impairment in social, occupational, or school functioning such as a lack of friends or inability to hold a job. The Veteran's overall symptomatology, described in detail above, indicates that she experienced deficiencies in most areas of social and occupational functioning. Such symptomatology is in line with the criteria for her assigned GAF scores. The Board finds that the Veteran's GAF scores are probative to the extent that they are consistent with his overall disability picture, which supports a 70 percent disability rating prior to November 4, 2010.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating in excess of 70 percent prior to November 4, 2010, is denied.

A 100 percent disability rating for PTSD effective November 4, 2010, is granted.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


